 1

 2

 3

 4

 5                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 6                                      AT SEATTLE
 7

 8
      THE COALITION TO PROTECT PUGET
      SOUND HABITAT,                                         Case No. C16-0950RSL
 9                        Plaintiff,
10                v.
11    U.S. ARMY CORPS. OF ENGINEERS, et al.,
12                        Defendants,
13               and
14    TAYLOR SHELLFISH COMPANY, INC.,
15                     Intervenor - Defendant.
16
      _____________________________________

17
      CENTER FOR FOOD SAFETY,
                                                             Case No. 17-1209RSL
18
                          Plaintiff,

19
                   v.                                        ORDER GRANTING LEAVE TO
                                                             FILE AMICUS BRIEF
20
      U.S. ARMY CORPS OF ENGINEERS, et al.,

21
                          Defendants,

22
                 and

23
      PACIFIC COAST SHELLFISH GROWERS
      ASSOCIATION,
24                       Intervenor - Defendant.
25

26
           This matter comes before the Court on the motion of the Squaxin Island Tribe and the
27
     Jamestown S’Klallam Tribe for leave to file an amicus brief addressing the appropriate remedy
28
 1   in the above-captioned cases. “District courts frequently welcome amicus briefs from non-parties
 2   concerning legal issues that have potential ramifications beyond the parties directly involved or
 3
     if the amicus has unique information or perspective that can help the court beyond the help that
 4
     the lawyers for the parties are able to provide.” NGV Gaming, Ltd. v. Upstream Point Molate,
 5

 6   LLC, 355 F. Supp.2d 1061, 1067 (N.D. Cal. 2005) (internal quotation marks and citations

 7   omitted). In the circumstances presented here, information regarding the impact of potential
 8   remedial options on the Tribes’ exercise of their treaty rights and shellfish aquaculture activities
 9
     is not likely to be presented by the party defendants or existing intervenors and may be helpful to
10
     the Court’s equitable considerations.
11

12

13          For all of the foregoing reasons, the request for leave to file an amicus brief is

14   GRANTED. The Court will consider the Tribes’ submissions regarding the appropriate relief for
15   the agency’s unlawful actions, Dkt. # 62-1 in C16-950RSL and Dkt. # 78-1 in C17-1209RSL.
16

17          Dated this 31st day of October, 2019.
18                                              A
                                                Robert S. Lasnik
19                                              United States District Judge
20

21

22

23

24

25

26

27
     ORDER GRANTING LEAVE TO
28   FILE AMICUS BRIEF - 2
